COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Beales, Russell and Malveaux
              Argued at Charlottesville, Virginia


              MOFFETT PAVING AND EXCAVATING AND
               UNITED CONTRACTORS OF VIRGINIA
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 0198-17-2                              JUDGE MARY BENNETT MALVEAUX
                                                                              OCTOBER 24, 2017
              DONALD KELLY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Michael P. Del Bueno (Megan Kerwin Clark; Whitt & Del Bueno,
                               PC, on briefs), for appellants.

                               Terry L. Armentrout (Armentrout & Armentrout, P.L.C., on brief),
                               for appellee.


                     Moffett Paving and Excavating and United Contractors of Virginia (“employer”) appeal a

              decision of the Virginia Workers’ Compensation Commission (“the Commission”) finding that

              Donald Kelly’s (“claimant’s”) disability was related to his compensable work accident. On appeal,

              employer contends that there was no credible evidence to support the Commission’s finding that

              claimant continued to be disabled as a result of his work accident. For the reasons that follow, we

              affirm the Commission’s decision.

                                                       I. BACKGROUND

                     “On appeal from a decision of the Workers’ Compensation Commission, the evidence

              and all reasonable inferences that may be drawn from that evidence are viewed in the light most

              favorable to the party prevailing below.” Artis v. Ottenberg’s Bakers, Inc., 45 Va. App. 72, 83,

              608 S.E.2d 512, 517 (2005) (en banc).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                    Injury and Medical History

       The record reflects that claimant had an extensive pre-injury medical history. Claimant

injured his back after a fall in 1991. In 1995, claimant reported back pain following a car

accident. Claimant was involved in an accident in 2000 when a dump truck he was driving

tipped over, resulting in a right-wrist injury and head contusion. He also reported back pain at

this time. In 2010, claimant was injured after he fell through a board on his deck and was thrown

forward, hitting his head on the side of a pool. Following this injury, he reported pain in his

head, neck, and low back, and was diagnosed with a concussion and a back contusion.

       In 2013, claimant was seen by Dr. Scott Kohler for a social security disability evaluation

due to arthritis, high blood pressure, diabetes, and benign prostatic hyperplasia. Claimant

reported that he had experienced arthritis affecting his right arm, back, and legs since 2007.

       On September 20, 2013, claimant reported low back pain after lifting a large rock at

work. An x-ray of his lumbar spine was negative for any acute process, but did show moderate

degenerative disc disease. He was diagnosed with a sub-acute back sprain. Claimant declined

medication or a release from work duties.

       A few months later, on December 12, 2013, claimant suffered the injury at work that is

currently at issue. Claimant suffered a concussion, neck injury, and back injury after falling off

of a backhoe he had just loaded onto a trailer. He was seen in the emergency room at Augusta

Health. A CT scan of claimant’s cervical spine showed multilevel degenerative disc disease.

X-rays of claimant’s lumbar spine, which were compared to claimant’s x-rays taken on

September 20, 2013, showed stable degenerative disc disease with no acute fracture or

subluxation.

       On January 6, 2014, claimant was seen by Dr. Matthew Pollard of The Spine Center.

Dr. Pollard diagnosed claimant with post-concussion syndrome and cervical radiculopathy.

                                                -2-
Dr. Pollard noted that claimant appeared to be “symptom[-]free” until his work injury. He

referred claimant to a neurologist to manage his symptoms.

       On January 14, 2014, Dr. Gregory Helm, a professor of neurosurgery at UVA Health

System, examined claimant pursuant to Dr. Pollard’s referral. Dr. Helm reviewed Dr. Pollard’s

notes and claimant’s chart. Dr. Helm also reviewed claimant’s cervical spine CT scan from

December 12, 2013, which reflected some mild degenerative changes. After examining

claimant, Dr. Helm noted that he was “grossly neurologically intact” but was having some

right-sided arm weakness secondary to pain. Dr. Helm ordered additional diagnostic testing.

       On May 12, 2014, Dr. Helm completed a questionnaire at the request of claimant’s

attorney. Dr. Helm reported that he diagnosed claimant with “neck pain after injury” in relation

to his December 12, 2013 work accident. He opined that “[m]ore probably than not,” claimant’s

neck pain was related to claimant’s work injury, but noted that he did not have any

“pre-accident” medical records.1

       On May 20, 2014, claimant returned to the Augusta Health emergency room complaining

of neck and right shoulder pain. An x-ray was completed and reviewed by the emergency room

physician, who noted that “[c]onsidering history physical and rewrapped imaging the most likely

cause of the muscle spasm likely secondary to traumatic fall some months ago.”

       On October 1, 2014, Dr. Helm completed another questionnaire at the request of

claimant’s attorney. In response to this questionnaire, Dr. Helm stated that he recommended a

myelogram and head CT for claimant, and opined that claimant should not return to work until

he had completed these tests. He stated that the need for these tests was directly related to the

December 2013 work accident.



       1
        Before the deputy commissioner, claimant testified that neither Dr. Pollard nor
Dr. Helm asked about claimant’s medical history or prior accidents.
                                             -3-
         On December 17, 2014, claimant completed the tests recommended by Dr. Helm. The

myelogram revealed a congenitally narrow central canal with moderate stenosis, but no

high-grade neuroforaminal stenosis present. The head CT showed no evidence of acute

intracranial abnormality.

         On January 23, 2015, claimant saw Dr. Kenneth Leone, an attending neurologist at UVA

Health System. Dr. Leone reported that claimant denied a history of significant headaches prior

to his December 2013 accident. Claimant reported chronic daily headache, chronic neck pain,

right upper extremity pain and paresthesias, and chronic back pain since his work accident.

Dr. Leone opined that claimant’s daily headache was “likely representative of a posttraumatic,

chronic migraine, triggered by a probable concussive head injury that he suffered in December

2013.”

                               Prior Proceedings in the Commission

         Claimant filed a claim for benefits on January 2, 2014, alleging that his head, back, and

neck had been injured as a result of his December 12, 2013 work accident. He sought an award

of medical and temporary total disability benefits. On June 13, 2014, the deputy commissioner

found that claimant did suffer a compensable injury by accident as a result of his fall and

awarded claimant benefits. Employer requested review of this opinion. On November 4, 2014,

the full Commission affirmed the opinion of the deputy commissioner. Regarding causation, the

Commission adopted the finding of the deputy commissioner that “[a]lthough the claimant may

not have advised his physicians of prior injuries, this [was] not particularly relevant given the

claimant’s ability to function without restrictions until the day of his accident.”

            Independent Medical Evaluations and Employer’s Applications for Hearing

         On July 24, 2014, Dr. William Hereford completed an independent medical evaluation

(“IME”) of claimant. Dr. Hereford found that claimant’s pain was “a continuous process dating

                                                 -4-
back to 1991” and opined that the December 12, 2013 injury “did not contribute to any of the

problems he has and at the present time he is at his pre-injury status regarding back, shoulder,

neck pain, etc.” Dr. Hereford reported that claimant’s “current” back diagnosis was “lumbar

strain with degenerative disk disease,” which he found unrelated to claimant’s December 13,

2013 work accident. Additionally, he stated that claimant’s “current” neck diagnosis was

“degenerative disk disease with cervical disk bulging, possible nerve irritation, and all of this

from his pre-injury problems.” Dr. Hereford opined that claimant could return to his pre-injury

job without work restrictions.

        On August 26, 2014, Dr. Richard Wilson conducted an IME of claimant. Dr. Wilson’s

“current” back diagnosis was mild lumbar condition of degenerative osteoarthritis, unrelated to

his work accident of December 2013. He diagnosed claimant’s “current” neck problems as

severe degenerative arthritis, and opined that this was caused by underlying degenerative

age-related changes and not attributable to his December 2013 work accident. Dr. Wilson

disagreed with Dr. Pollard’s recommendations for treatment of cervical radiculopathy and

post-concussion syndrome, opining that claimant did not need additional medical treatment in

regard to the December 2013 work injury. Dr. Wilson opined that claimant was unable to return

to his pre-injury job as a truck driver because of his cervical radicular condition, but that this

inability was the result of a pre-existing condition that occurred prior to the December 2013

work injury. Dr. Wilson reported that claimant could perform work, with the restriction that it

was sedentary in nature.




                                                 -5-
       Employer filed applications for hearings in the Commission based upon the two IMEs.2

On August 14, 2014, employer filed an application asking the Commission to terminate

claimant’s outstanding award because (1) claimant was released to pre-injury work on August 7,

2014, and (2) claimant’s current disability was unrelated to the work accident, based upon

Dr. Hereford’s IME. On September 15, 2014, employer filed another application for hearing,

asking the Commission to terminate claimant’s outstanding award because claimant’s current

disability was unrelated to the industrial accident, based upon Dr. Wilson’s IME.

       At the July 8, 2015 hearing before the deputy commissioner, claimant testified that none

of his doctors had released him to work. He admitted that he had not returned to Dr. Helm since

diagnostic testing in late 2014.

       On February 24, 2015, the deputy commissioner granted employer’s applications. The

deputy commissioner found that unlike Dr. Helm, the physicians who completed the IMEs had

examined claimant’s prior medical history, and their knowledge of that history established that

claimant’s current condition was no longer related to the December 2013 work accident.

       On January 11, 2017, the full Commission issued an opinion reversing the deputy

commissioner’s decision. The Commission found that employer failed to prove that claimant’s

disability resulted from a cause other than the work injury, and also failed to prove that claimant

was capable of returning to pre-injury work. Employer appeals this decision to our Court.

                                         II. ANALYSIS

       On appeal, employer argues that the Commission erred in finding that claimant was still

disabled as a result of the December 12, 2013 work accident.



       2
         Employer filed these applications in August and September 2014, after the deputy
commissioner had issued his initial opinion in this case but prior to review of that opinion by the
full Commission. Employer’s applications were placed on hold by the Commission until they
had issued a review opinion addressing claimant’s initial claim for benefits.
                                               -6-
        “On appeal, the Commission’s findings of fact are conclusive and binding upon us if

they are supported by credible evidence.” Clinchfield Coal Co. v. Bowman, 229 Va. 249, 251,

329 S.E.2d 15, 16 (1985). Appellate courts “do not retry the facts before the Commission nor do

[they] review the weight, preponderance of the evidence, or the credibility of witnesses.”

Caskey v. Dan River Mills, Inc., 225 Va. 405, 411, 302 S.E.2d 507, 510 (1983). “If there is

evidence or reasonable inference that can be drawn from the evidence to support the

Commission’s findings, they will not be disturbed by this Court on appeal, even though there is

evidence in the record to support contrary findings of fact.” Id. at 411, 302 S.E.2d at 510-11.

       Pursuant to Code § 65.2-708(A), “upon the application of any party in interest, on the

ground of a change in condition, the Commission may review any award of compensation and on

such review may make an award ending, diminishing or increasing the compensation previously

awarded.”

       “Where . . . causal connection between an industrial accident and disability has been

established by the entry of an award, an employer has a right to apply for termination of benefits

upon an allegation that the effects of the injury have fully dissipated and the disability is the

result of another cause.” Celanese Fibers Co. v. Johnson, 229 Va. 117, 120, 326 S.E.2d 687, 690

(1985). In order to terminate an award of benefits based upon a release to work, the injured

employee must be “able fully to perform the duties of his preinjury employment.” Id. “In an

application for review of an award on the ground of a change in condition, the burden is on the

party alleging such change to prove his allegations by a preponderance of the evidence.” Pilot

Freight Carriers, Inc. v. Reeves, 1 Va. App. 435, 438, 339 S.E.2d 570, 572 (1986).

       In the instant case, in the initial proceedings before it, the Commission found that

claimant suffered a compensable injury resulting from his December 12, 2013 work accident and

awarded claimant medical and temporary total disability benefits. A causal connection between

                                                 -7-
claimant’s disability and the work accident was established by the entry of this award; thus,

employer had the burden to prove that claimant’s current disability was unrelated to the work

injury. Employer contends that it met this burden. We disagree.

         Employer claims that it proved that claimant’s current disability was no longer related to

his work accident because the IME reports were the only fully-informed, reliable medical

opinions regarding disability and causation. Employer further contends that the Commission

erred in relying on Dr. Helm’s opinion because he had only treated claimant once in January

2014.

        On July 24, 2014, Dr. Hereford opined that claimant’s current back and neck conditions

were unrelated to his December 12, 2013 work accident. Similarly, on August 26, 2014,

Dr. Wilson opined that claimant’s current conditions were unrelated to the work accident.

Unlike Dr. Hereford, who found that claimant could return to his pre-injury job without

restrictions, Dr. Wilson opined that claimant was unable to return to his pre-injury job as a truck

driver because of his cervical radicular pain, but noted that this inability was unrelated to the

work accident. Dr. Helm opined on October 1, 2014 that claimant’s need for testing was related

to his work accident. Further, claimant’s symptoms continued, as he reported chronic daily

headache, chronic neck pain, right upper extremity pain, and chronic back pain since his work

accident as of January 2015.

        In its review opinion, the Commission found that employer failed to prove that the effects

of claimant’s work accident had fully dissipated and that his disability resulted from another

cause, pointing to evidence in the record of claimant’s continued symptoms and Dr. Helm’s

relation of the need for testing to the December work injury. It further found that employer had

not proven that claimant was capable of returning to pre-injury work, noting that Dr. Wilson




                                                -8-
opined that claimant’s cervical radicular condition prevented claimant from returning to his

pre-injury work and that claimant denied having been released to pre-injury work.

       Here, in its role as fact finder, the Commission weighed the medical evidence and was

entitled to give greater weight to the opinion of Dr. Helm. We are bound by this determination

on appeal, as “a question raised by conflicting medical opinion is a question of fact.” Johnson,

229 Va. at 120, 326 S.E.2d at 690. Moreover, employer’s contentions about the frequency and

timing of Dr. Helm’s treatment only implicate the weight of his evidence, a matter properly

reserved for the Commission. “Matters of weight and preponderance of the evidence, and the

resolution of conflicting inferences fairly deducible from the evidence, are within the prerogative

of the [C]ommission . . . .” Kim v. Sportswear, 10 Va. App. 460, 465, 393 S.E.2d 418, 421

(1990). The Commission was free to determine whether Dr. Helm’s interaction with claimant

was substantial enough to credit his medical opinions. Although claimant’s interaction with

Dr. Helm was fairly minimal, this in itself does not render his expert medical opinion inherently

unreliable.

       Additionally, employer argues that Dr. Helm’s opinions were entitled to no weight

because he was unaware of claimant’s prior medical history. Employer claims that Dr. Helm

was unaware of claimant’s extensive treatment and diagnostic testing for the same body parts

injured in the work accident; therefore, he was unable to render a credible opinion on whether

claimant’s ongoing symptoms and disability were causally related to his work accident or to a

pre-existing condition. Employer relies on Clinchfield Coal Co., 229 Va. at 252, 329 S.E.2d at

16, for the proposition that when a medical opinion is based upon an incomplete or inaccurate

medical history, the Commission is entitled to conclude that the opinion is of little probative

value. However, Clinchfield Coal is not controlling under the circumstances of this case.




                                                -9-
       In Clinchfield Coal, the treating physician’s first report diagnosed the claimant based

only on the medical history related to him by the claimant. Id. at 250, 329 S.E.2d at 16. The

physician later reviewed the claimant’s medical records, which revealed a relevant prior injury,

and he completed a second report changing his causation opinion. Id. at 251, 329 S.E.2d at 16.

The Commission credited the first report, but the Supreme Court reversed, finding that the first

diagnosis of causation rested on a “faulty premise” based on incomplete information. Id. at 252,

329 S.E.2d at 16.

       In Amelia Sand Co. v. Ellyson, 43 Va. App. 406, 598 S.E.2d 750 (2004), we clarified the

holding of Clinchfield Coal on facts similar to the instant case. In Amelia Sand, the employer

argued that the testimony of the claimant’s treating physicians was “incredible, as a matter of

law, because these doctors did not have the claimant’s full medical history regarding his

psychiatric and substance abuse problems.” Id. at 409, 598 S.E.2d at 751. Amelia Sand cites

Clinchfield Coal in support of this proposition. Our Court disagreed, holding that

               Clinchfield Coal does not stand for the proposition that doctors
               must have the entire medical history of an individual before they
               can state a valid opinion about the cause of a condition. Instead,
               Clinchfield Coal requires that the [C]ommission ignore an earlier,
               “mere opinion” by an expert who revises and rejects that earlier
               opinion in favor of a new opinion which is based on a more
               complete review of the facts in the case.

Id. at 410, 598 S.E.2d at 752. The Court found that even though the doctors did not have access

to all of the claimant’s medical records, their opinions were not incredible because the “record

d[id] not indicate claimant lied to his doctors or that the doctors had rejected their earlier

opinions and determined claimant’s accident had no relationship to his current depression.” Id.

at 412, 598 S.E.2d at 753. Further, “[n]othing in the medical testimony suggested they believed

more information on claimant’s background was necessary before stating an opinion on

causation.” Id. at 413, 598 S.E.2d at 753.

                                                - 10 -
       Likewise, Clinchfield Coal does not apply to this case. In this case, Dr. Helm did not

base his medical opinions on “assumptions,” but rather upon his examination of claimant,

claimant’s medical chart, Dr. Pollard’s notes, and a cervical spine CT. Dr. Helm never revised

or rejected his opinion that claimant’s neck injury was more likely than not caused by the

December 12, 2013 work accident. As Dr. Helm never revised his earlier opinion and did not

base his medical opinion on a faulty assumption, Clinchfield Coal does not control.

       The burden was on employer to prove by a preponderance of the evidence that claimant’s

disability was no longer related to his work injury. Employer failed to meet this burden of proof.

Dr. Helm’s opinion, despite not having the benefit of claimant’s complete medical history, was

not based upon mere assumptions and the Commission did not err in crediting it. Although

employer alleges that its medical experts were the only physicians that the Commission should

have credited due to their knowledge of claimant’s medical history, this was a decision regarding

the weight of medical evidence left properly to the Commission. A review of the record

demonstrates credible evidence in support of the Commission’s determinations that employer

failed to prove that claimant’s disability was no longer related to his work injury, and also that

employer failed to prove that he was able to return to work. Accordingly, we find that the

Commission did not err in finding that claimant continued to be disabled as a result of his

December 12, 2013 work accident.

                                        III. CONCLUSION

       For the reasons above, we affirm the Commission’s decision.

                                                                                          Affirmed.




                                               - 11 -